Citation Nr: 1124487	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  04-34 779	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a schedular rating in excess of 10% for bilateral hearing loss prior to March 31, 2008.

2.  Entitlement to a schedular rating in excess of 20% for bilateral hearing loss from March 31, 2008.

3.  Entitlement to an extra-schedular rating.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION


The Veteran performed active military service from July 1968 to April 1970.

This appeal arises to the Board of Veterans Appeals (Board) from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied a compensable rating for a bilateral hearing loss disability.

In April 2007 and again in September 2009, the Board remanded the case for further development.

During the appeal period, in a June 2008-issued rating decision, VA's Appeals Management Center (hereinafter: AMC) granted a 10% rating for bilateral hearing loss for that portion of the appeal period prior to March 31, 2008, and a 20% rating effective March 31, 2008.  The Veteran has continued his appeal for higher ratings for the entire appeal period.  

The Veteran recently requested an extra-schedular rating.  Because this claim is intertwined with the claim for an increased rating, the Board assumes jurisdiction and has added the claim to page 1.  VAOPGCPREC 6-96.  

In VAOPGCPREC 6-96, VA's General Counsel held that where the issue of entitlement to an extra-schedular rating for a particular service-connected disability is raised in connection with a claim for an increased rating for such disability, the Board would have jurisdiction to consider that issue.  If the Board determines that further action by the RO is necessary with respect to the issue, the Board should remand that issue.  GC also held, in that opinion, that where the issue of entitlement to an extra-schedular rating arises in connection with an appeal in an increased rating case, the Board is not precluded from issuing a final decision on the issue of an increased schedular rating and remanding the extra-schedular-rating.  Further development is needed to properly adjudicate the extra-schedular claim.

Entitlement to an extra-schedular rating for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  During the entire appeal period, right ear hearing level has not been worse than Level IX and left ear hearing level has not been worse than Level III.  

2.  A January 2007 VA audiometry consultation report is not valid for rating purposes.

3.  No medical professional has opined that the bilateral hearing loss disability worsened at any specific time during the appeal period, nor does the evidence contain a factual finding that demonstrates a distinct time period of worsening of the bilateral hearing loss disability during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating greater than 20 percent a bilateral hearing loss disability are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); §§ 1160, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2010).

2.  The criteria for a 20 percent schedular rating for a bilateral hearing loss disability are met for that portion of the appeal period prior to March 31, 2008.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); §§ 1160, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, adequate notice was not provided prior to March 2006.  Therefore, a timing error has occurred with respect to these notices.

Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors, or timing error, may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to initial adjudication, this timing problem can be cured by the Board remanding for the issuance of notice followed by readjudication of the claim) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), cures a timing defect).  

In this case, VA's duty to notify was satisfied after the initial decision by way of March 2006 and May 2007 letters sent to the claimant.  These two notice letters address all notice elements set forth by the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letters informed the claimant of what evidence was required to substantiate the claim and of the claimant's and VA's respective duties for obtaining evidence.  The claimant has been afforded opportunity to participate in his claim and has been allowed time to respond.  VA has readjudicated the case by way of an SSOC issued in August 2010, after notice was provided.  

VA also has a duty to assist the claimant in the development of the claims.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  It does not appear that adjudication of the claim for a higher schedular rating for a bilateral hearing loss disability hinders VA's further consideration of an extra-schedular rating for the claimed functional effects caused by the disability.  The Board therefore need not defer adjudication of the increased schedular rating claim until all extra-schedular development contemplated under 38 C.F.R. § 3.321 (b), as further discussed in the REMAND portion of the decision, has been accomplished.   

All development necessary to correct adjudication of the claims has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA out-patient treatment reports and VA audiometry evaluations.  The claimant submitted a private audiometry report.  A hearing before the undersigned Veterans Law Judge was provided.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 
Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).  

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the United States Court of Appeals for Veterans Claims (Court) distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has also held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

The Veteran's bilateral hearing loss disability has been rated 10 percent disabling prior to March 31, 2008, and 20 percent on that date, under Diagnostic Code 6100.  Under Diagnostic Code 6100, evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold levels, as measured by pure-tone audiometric tests, in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (hereinafter: Hertz).  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes 11 auditory acuity levels from Level I, for essential normal acuity, through Level XI, for profound deafness.  38 U.S.C.A. § 1160(a); 38 C.F.R. § 4.85, et seq., and Part 4, Code 6100-6101 (hereinafter, these auditory acuity levels are referred as the Level or Levels).

Under 38 C.F.R. § 4.86, when the pure-tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Also, when the pure-tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and then elevate the numeral to the next higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86 (2010).  At no time during the appeal period has audiometry demonstrated a pure-tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz; however, pure-tone thresholds of 55 decibels or more at each of the four specified frequencies was shown in March 2008. 

Review of the pertinent medical history reflects that in July 1970, the RO granted service connection for "high frequency hearing loss" and assigned a noncompensable rating.  The decision does not indicate whether service connection was granted bilaterally.  The Veteran did not appeal that decision.  On May 1, 2003, he again applied for compensation for hearing loss.  

A March 2003 VA audiometry evaluation reflects that average pure-tone thresholds were 48, right ear, and 25, left ear.  Speech audiometry revealed speech recognition ability of 44 and 36 percent in the right ear (on two tries) and 100 percent in the left ear (on both tries).  According to the March 2003 VA audiometry, the right ear is at Level VIII and the left ear is at Level I.  Applying such findings to Table VII results in the assignment of a noncompensable rating.

A June 2003 VA audiometry evaluation reflects that average pure-tone thresholds were 75, right ear, and 46, left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 94 percent in the left ear.  The diagnosis was mild to profound bilateral sensory hearing loss.  The Veteran reported that his hearing loss disability caused "greatest difficulty" in his teaching profession.  According to the June 2003 VA audiometry, the right ear is at Level III and the left ear is at Level I.  Applying such findings to Table VII results in the assignment of a noncompensable rating.

In the appealed July 2003 RO rating decision, although the RO denied a compensable rating for a bilateral hearing loss disability, the RO did clarify that both ears are considered service-connected for a hearing loss disability.  

On his September 2004-submitted VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran reported extreme difficulty hearing others.  

A January 2007 VA audiometry consultation report reflects that the results are not valid for rating purposes, but offers no reason for the invalidity.  Although the report notes that the results cannot be used for rating purposes, we mention the report because the audiologist's ancillary comments are relevant to the claim.  

The ancillary comments include that the Veteran had severe difficulty understanding speech with a noisy background.  The audiologist also commented that the Veteran's left ear hearing loss disability had not changed significantly since a June 2003 evaluation and the right ear hearing loss had not changed significantly since a March 2004 examination.  The audiologist noted that only the right ear was tested in March 2004.  

Concerning the March 2004 examination mentioned above, the results of that examination are not in the claims file; however, even if that report does show a significant right ear hearing loss, without a contemporaneous left ear evaluation, it usefulness in rating the bilateral hearing loss disability is limited.  This is because where both ears are service-connected, the correct disability rating cannot be determined from 38 C.F.R. § 4.86, Table VII, unless the hearing Levels of both ears are supplied.  

The January 2007 VA audiometry consultation report reflects that the best-obtained average pure-tone thresholds were 63, right ear, and 50, left ear.  Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 40 percent in the left ear.  Had this report been valid for rating purposes, the right ear would be Level VI, the left ear would be Level VIII.  Applying these Levels to Table VII, a 40 percent disability rating would have resulted.  

In January 2007, the Veteran testified before the undersigned Veterans Law Judge that he had difficulty hearing speech.  He testified that he misses words.  He testified that he currently worked as a teacher at a college and that he cannot hear his students.  During the hearing, he submitted a private tympanogram dated in April 2005.  According to the report, the average pure-tone thresholds (as estimated by the Board) were approximately 70, right ear, and approximately 60, left ear.  See 38 C.F.R. § 4.85 (d).  Speech recognition ability was not reported.  Applying the estimated tympanogram values to Table VI, the right ear was at Level VI and the left ear was at Level IV.  Applying such findings to Table VII results in a 20 percent disability rating.  

According to a March 31, 2008, VA audiometry evaluation, average pure-tone thresholds were 79, right ear, and 51, left ear.  Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 94 percent in the left ear.  The diagnoses were moderate to profound right ear sensorineural hearing loss; and, mild to severe left ear sensorineural hearing loss.  Test result showed that right ear pure-tone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz were all 55 decibels or higher.  Thus, Table VIA is for application-at least for the right ear.  According to the March 2008 audiometry results and Table VIA, the right ear is at Level VII.  According to Table VI, the left ear is at Level I.  Table VII indicates that a noncompensable disability rating is warranted for these hearing Levels.

In August 2009, the Veteran's representative reported that the Veteran's hearing had worsened since the March 2008 VA audiometry evaluation.  

According to an April 2010 VA audiometry evaluation, average pure-tone thresholds were 79, right ear, and 58, left ear.  Speech audiometry revealed speech recognition ability of 42 percent in the right ear and 86 percent in the left ear.  The diagnoses were moderate to profound right sensorineural hearing loss and mild to profound left sensorineural hearing loss.  Test results did not indicate that Table VIA is applicable for either ear.  According to the April 2010 audiometry values and Table VI, the right ear is at Level IX and the left ear is at Level III.  Table VII indicates that a 20 percent disability rating is warranted.

Although the various audiometry evaluations discussed above produced differing results, no medical professional has opined that the bilateral hearing loss disability worsened at a specific time.  Nor does the evidence contain a factual finding that demonstrates a distinct time period of worsening hearing loss disability.  As noted by the Court, a staged rating is appropriate only where the evidence contains a factual finding that demonstrates distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  Hart, supra.  

Also, concerning the varying audiometry results during the appeal period, these are to be reconciled into a consistent disability picture.  38 C.F.R. § 4.2 states, "It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present."  Because of this regulatory guidance, the Board will reconcile the varying Levels of hearing loss into a consistent, that is, uniform picture that accurately reflects the elements of disability present.  The assignment of staged ratings is therefore not appropriate for this case.  

Because the April 2005 hearing Levels meet the criteria for a 20 percent rating for bilateral hearing loss disability, after considering all the evidence of record, including the testimony, the Board finds that a 20 percent rating must be granted for the portion of the appeal period prior to March 31, 2008.  Because none of the competent medical evidence reflects that the criteria for a schedular rating greater than 20 percent are met at any time, after considering all the evidence of record, including the testimony, the claim for a schedular rating greater than 20 percent must be denied for the entire appeal period.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  


ORDER

A schedular rating greater than 20 percent for a bilateral hearing loss disability is denied; however, a 20 percent schedular rating for a bilateral hearing loss disability is granted for that portion of the appeal period prior to March 31, 2008, subject to the laws and regulations governing payment of monetary benefits. 


REMAND

The evidence reflects difficulty hearing voices at his job as a teacher and in May 2011, the Veteran's representative specifically requested an extra-schedular rating.  

The Court has stressed that audiologists must describe the effects on occupational functioning and daily activities to determine whether extra-schedular consideration is needed.  The Court pointed out, "Unlike the rating schedule for hearing loss, § 3.321 (b) [the extra-schedular provision] does not rely exclusively on objective test results to determine if referral is warranted."  Martinak, 21 Vet. App. at 455.  

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extra-schedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court offered a three-part test in Thun v. Peake, 22 Vet. App. 111 (2008), to determine whether an extra-schedular rating is warranted.  In Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  

In Smallwood v Brown, 10 Vet. App 93, 98 (1997) the Court reiterated, "It was established in Floyd v. Brown, 9 Vet. App. 88. 94-96 (1996), that the BVA cannot consider an extra-schedular rating in the first instance; ... 38 C.F.R. § 3.321(b) requires consideration in the first instance by the Under Secretary for Benefits..."  Because the Board cannot consider an extra-schedular rating in the first instance, the claim must be referred to the VA Central Office for consideration.  It does not appear that adjudication of the claim for a higher schedular rating for a bilateral hearing loss disability could have a preclusive effect on VA's further consideration of the functional effects caused by the disability, that is, on extra-schedular consideration.  The Board therefore need not defer adjudication of the increased schedular rating claim until all development contemplated under 38 C.F.R. § 3.321 (b) has been accomplished.   

Accordingly, this case is remanded to the AMC for the following action:

The AMC should develop the extra-schedular claim as necessary.  Following development and re-adjudication, if the benefit is not granted, the AMC should submit the extra-schedular claim to VA's Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration in accordance with 38 C.F.R. § 3.321 (b).  Following that action, if the desired benefits are not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folder is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If an examination is scheduled, failure to report for a scheduled examination, without good cause, may result in adverse consequences on the claim for benefits.  38 C.F.R. § 3.655(b) (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


